Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 17 November 2021 has been entered. Claims 1-17 are now pending in the application. The non-elected Group II, claims 12-14 have been withdrawn by the applicant and have been withdrawn from further consideration. 

Amendments to claims 1-11 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 17 November 2021 have been fully considered but they are not persuasive.
Applicant argues on page 12 last paragraph that “Kauper does not describe a blow-out portion on one of the first clamping claw or the second clamping claw of a robot. Kauper also does not describe that the blow-out portion is configured to blow out fluid in a direction towards the connector of the electronic apparatus (towards which the object is moved by the arm of the robot) such that the blown out fluid is impinged on a locking member of the connector, as recited in amended independent claim 1.” Examiner respectfully submits that Kauper discloses in [0013] an apparatus that enables a spot-free removal of material adhering to the surface using compressed air jets in at least one air jet device be constantly 

In response to applicant's argument in Page 13, third paragraph that “Kauper belongs to a non-analogous art of surface treatment”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kauper teaches an apparatus that enables a spot-free removal of material adhering to the surface using compressed air jets, which is analogous to the blow-out portion 120 described in [0047] of the specification, “[T]he blow-out portion 120 is configured to be capable of blowing out fluid (air jets in this example) in the y-axis direction.” Kauper teaches a solution for the reasonably pertinent to the problem faced by the inventor and therefore, Kauper is an analogous art.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first articulated arm is configured to move the object towards a connector of the electronic apparatus; and a blow-out portion on one of the first clamping claw or the second clamping claw, wherein the blow-out portion is configured to blow out fluid in a direction towards the connector of the electronic apparatus such that the blown out fluid is impinged on a locking member of the connector,) (emphasis added), are not recited In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 during the interview 06 August 2021 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third clamping claw and a fourth clamping claw” as recited in the amended claim 9, lines 5-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Further, Figs. 7 and the replacement sheets 8A, 8B, 10A and 10B present second clamping mechanism CL2. However, as described in [0054], “[T]he clamping mechanism CL2 includes a first clamping claw 21 and a second clamping claw 22”, there is no part identified as 21 or 22 in Fig. 7 and the specification is silent on an third or fourth clamping claw.  Fig. 6 presents parts 21 and 22, but there is no part identified as CL2. Therefore, it is unclear where the recited “a third clamping claw and a fourth clamping claw” are.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The disclosure is objected to because of the following informalities:  
Claim 9 recites “the second clamping mechanism includes a pair of clamping claws, the pair of clamping claws comprises a third clamping claw and a fourth clamping claw” in lines 4-6. However, specification fails to provide any explanation on “a third clamping claw” or “a fourth clamping claw”. Para [0054] describes “The clamping mechanism CL2 includes a first clamping claw 21 and a second clamping claw 22.” Fig. 7 presents clamping mechanism CL2. However, there is no part identified as 21 or 22 in Fig. 7. Fig. 6 presents parts 21 and 22, but there is no part identified as CL2. 
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  
. --
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “the up-and-down member is movable in the first direction relative to the second clamping claw to cause the locking member of the connector to pivot from a first position to a second position different from the second position.” is confusing. Would this be “a second position different from the first portion”?
Claim 9 recites the limitation “axial direction orthogonal to a specific direction” in lines 7 and 9 renders claim indefinite. It is unclear what the specific direction is. Further, would the suction nozzle sucks an object in a designed direction? If so, what is the recited “specific direction”?
Claims 15-16 depend on claim 5. Therefore, claims 5, 15 and 16 are rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20160318191) in view of Kauper (EP 0650022).
Regarding claim 1, Murakami teaches, 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (second clamping mechanism )][AltContent: textbox (second support surface )][AltContent: arrow][AltContent: textbox (first clamping mechanism )][AltContent: textbox (second clamping claw )][AltContent: textbox (first clamping claw )][AltContent: arrow][AltContent: textbox (first support surface )]
    PNG
    media_image1.png
    597
    581
    media_image1.png
    Greyscale
 
		Modified Figure 9, Murakami. 

[AltContent: arrow][AltContent: textbox (second support surface )][AltContent: textbox (first support surface )][AltContent: arrow]
    PNG
    media_image2.png
    583
    608
    media_image2.png
    Greyscale

Modified Figure 10, Murakami.

A robotic device (1, Fig. 1) for assembly of an electronic apparatus, the robotic device comprising 
a first robot including: 
a first articulated arm (robot arm 7, Fig. 1); 
a first clamping mechanism (workpiece positioning unit 34, Fig. 7) including: 
a first clamping claw (see modified Figure 9 above) attached to the first articulated arm, wherein the first clamping claw has a first support surface (36B, see modified Figure 9);
a second clamping claw (see modified Figure 9) that has a second support surface (see modified Figure 9), wherein the second support surface faces the first support surface in an axial direction orthogonal to the first support surface (front surface of first support surface 36B is 
the second clamping claw is movable in the axial direction (see D3, forward/backward position, Fig. 7) relative to the first clamping claw, 
the first clamping mechanism is configured to clamp an object in the axial direction (see Fig. 17) with the first support surface and the second support surface, and
the first articulated arm (robot arm 7, Fig. 1) is configured to move the object towards a connector of the electronic apparatus;  

Though Murakami teaches an air blow nozzle 28 in Fig. 6 for blowing the grinding powder from the workpiece, Murakami does not disclose an air blow nozzle provided in any one of the clamping claws that blow out liquid or fluid. However, Kauper teaches an apparatus to remove the liquid adhered on an article using an air-jet in which,
a blow-out portion (air jet nozzle 3, Fig. 3, para. [0013]) on one of the first clamping claw or the second clamping claw, wherein
the blow-out portion is configured to blow out fluid in a direction (double arrow 8, swiveling movement direction of the air jet device 3, see para. [0035]) towards the connector (the material to be treated is on goods carriers with known fasteners, such as clips or racks, see para. [0019]) such that the blown out fluid is impinged on a locking member of the connector, and 
the direction is orthogonal to the axial direction (13, direction of the tube 12, Fig. 3).

Kauper teaches in para. [0035] that air jet device swivels with the torsional vibrations and the path and the linear movements can be varied in which one of ordinary skill in the art would have thought that using 

Note: If applicant argues Kauper belongs to a non-analogous art, providing a jetting unit that jets air from a front end of the gripping claws of a robotic articulated arm is known in the art. See jetting nozzle 22b, Fig. 7G, para. [0091], Shiino (US 20150032243).


Regarding claim 2, Murakami further teaches, 
wherein the second clamping claw further includes a lateral surface portion (LM guide 44, Fig. 7) orthogonal to the direction, and the blow-out portion is on the lateral surface portion.  

Regarding claim 3, Murakami further teaches, 
wherein the first clamping claw further includes:
a base portion (supporting member 41, Fig. 7) fixed to the first articulated arm: and 
a coupling portion (39A) connected between the base portion and the first support surface, wherein the coupling portion extends in the axial direction.  

Regarding claims 6-7 and 17, Kauper further teaches, 

[Claim 7] wherein the fluid comprises liquid (stain-free removal of those adhering to the material to be treated liquid using compressed air jets, see para. [0015]). 
[Claim 17] wherein the blow-out portion is configured to blow out the fluid towards the locking member for a determined time-period until the object is connected to the connector (the compressed air jets are also aimed specifically at the item to be treated during the entire treatment time, para. [0016]).

Therefore, in view of the teachings of Kauper it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Murakami to add air blow-out nozzle 3 onto workpiece positioning unit 34 to blow out liquid or fluid on the workpiece in a swiveling movement direction so that it enables to blow out any liquid or fluid during the entire time of the assembly. 

   
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Murakami in view of Kauper as applied to claim 1 above, and further in view of Valpola (US 20130266205).
Regarding claims 4 and 10, modified Murakami does not teaches a force sensor that detects force to be applied to the first clamping mechanism or an imaging unit capable of capturing the object. However, Valpola teaches a system and a method for recognizing a physical object for a robot system in which,
[Claim 4] further comprising a force sensor (strain sensors, also known as strain gauges or force feedback sensors, para. [0051]) between the first articulated arm and the base portion, 
[Claim 10] wherein the first robot further includes an imaging unit (gripper 112 is connected a camera 114, Fig. 1) and the imaging unit is configured to capture the object to be clamped by the first clamping mechanism.  

Therefore, in view of the teachings of Valpola, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Murakami to include a force sensor which indicate the force or strain experienced by the clamping mechanism and to add imaging camera 114 to capture the image of the workpiece so that the robot arm enables to control the relative position as well as to physically recognize a workpiece. 
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Kauper as applied to claim 1 above, and further in view of Shiino (US 20150032243).
Regarding claims 8 and 9, modified Murakami does not disclose a second robot including a second clamping mechanism capable of clamping and transferring the object. However, Shiino teaches a robot system and a transporter that transports a workpiece to a working position of the robot in which,
[Claim 8] further comprising a second robot (20, Fig. 1A) that includes:
a second clamping mechanism (hand 21 includes opening/closing units 21a and one set of gripping claws, Fig. 6A) configured to clamp the object, and 
a second articulated arm (hand 24, Fig. 5, para. [0063]) configured to support the second clamping mechanism, wherein the second robot is configured to transfer the object from the second clamping mechanism to the first clamping mechanism (transporter transports a workpiece to a working position of the robot, para. [0008]).  
[AltContent: textbox (fourth clamping claw)][AltContent: textbox (third clamping claw)][AltContent: textbox (clamping claws)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    423
    426
    media_image3.png
    Greyscale

Modified Fig. 6A, Shiino.
[Claim 9] wherein the second robot further includes a suction portion (suction unit 42, Fig. 1A, para. [0037]) configured to suck the object, and 
the pair of clamping claws (opening/closing units 21a, Fig. 6A) comprises a third clamping claw (gripping claws 21b, Fig. 6A) and a fourth clamping claw (21b, see modified Fig. 6A Shiino above) that faces the third clamping claw in the axial direction orthogonal to a specific direction in which the suction portion sucks the object, and 
the second clamping mechanism is further configured to clamp the object in the axial direction orthogonal to the specific direction in which the suction portion sucks the object (see Figs. 7A to 7G). 
 
Therefore, in view of the teachings of Shiino, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Murakami to include a second robot 20 with gripping claws 21b and to add suction unit 42 so that it enables to transfer a workpiece between robot arms that improves work efficiency. If the applicant disagrees with transferring an object between the clamping mechanisms, it would have been obvious and . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Kauper and further in view of Lai (US 6971921).
Regarding claim 11, Murakami teaches, 
A production device (1, Fig.1) for assembly of an electronic apparatus, the production device comprising: 
an articulated arm (robot arm 7, Fig. 1); 
a clamping mechanism (workpiece positioning unit 34, Fig. 7) including:
a first clamping claw (see modified Figure 9 above) attached to the articulated arm, wherein the first clamping claw has a first support surface; and 
a second clamping claw that has a second support surface (36B, see modified Figure 9), wherein the second support surface (see modified Figure 9) faces the first support surface in an axial direction orthogonal to the first support surface (front surface of first support surface 36B is orthogonal to the side surface of the second support surface 36A, see modified Figure 10 above), 
the second clamping claw is movable in the axial direction (D3, forward/backward position, Fig. 7) relative to the first clamping claw, 
the clamping mechanism is configured to clamp a connecting member of the electronic apparatus in the axial direction (see Fig. 17);

Murakami does not disclose a connector including an openable and closable locking member or the clamping mechanism configured to clamp the connecting member to the terminal. However Lai 
a connector (10, Fig. 2) including an openable-and-closable locking member (restricting mechanism 4 Fig. 1, col 3, lines 45-46), and 
a connecting member including 
a connecting terminal (21, Fig. 3) to be connected to the connector.
Therefore, in view of the teachings of Lai, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Murakami to add connector 2 with restricting mechanism 4 that locks the cable in place and has a connecting terminal 21 to connect electrical cables and to configure the clamping mechanism 34 to connect the connecting member so that the open/close type electrical connector capable of being automatically closed and locked with a small and thin cable member. 

Modified Murakami does not disclose an air blow nozzle that is provided in any one of the clamping claws that blows liquid or a second support surface orthogonal to the first support surface. However, Kauper teaches an apparatus to remove the liquid adhered on an article in which,
a blow-out portion (air jet nozzle 3, Fig. 3, para. [0013]) on one of the first clamping claw or the second clamping claw, wherein 
the blow-out portion is configured blow out fluid towards an openable-and-closable locking member (8, swiveling movement direction of the air jet device 3) of the connector such that the blown out fluid is impinged on the openable-and- closable locking member of the connector, and 
the openable-and-closable locking member faces the blow-out portion in the direction (see Fig. 3).
.

Allowable Subject Matter
Claims 5, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5, 15 and 16 would be allowable for disclosing a robotic device for assembly of an electronic apparatus in which the first clamping mechanism further includes an up-and-down member attached to the second clamping claw and the up-and-down member includes an elastic material; wherein the elastic material includes one of rubber or elastomeric resin and further comprising a movable block coupled to the up-and-down member, and the up-and-down member is different from the movable block. 

Prior art reference Murakami fails to teach a first clamping mechanism includes an up-and-down member attached to the second clamping claw. Prior art of record Kauper does not teach an articulated arm having clamping members.  Prior art of record Valpola is silent on a blow-out portion configured to blow air or fluid. Prior art of record Shiino does not teach a first clamping claw with a fits support surface .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729